              Case 3:20-cv-05840-CRB Document 19 Filed 10/08/20 Page 1 of 3




1    GAUNTLETT & ASSOCIATES
     David A. Gauntlett (SBN 96399)
2    info@gauntlettlaw.com
     James A. Lowe (SBN 214383)
3    jal@gauntlettlaw.com
     18400 Von Karman, Suite 300
4    Irvine, California 92612
     Telephone: (949) 553-1010
5    Facsimile: (949) 553-2050
     Attorneys for Plaintiff
6    HURRICANE ELECTRIC, LLC
7
8
9
                                    UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11
12
     HURRICANE ELECTRIC, LLC,                   )   Case No.: Case No. 3:20-cv-05840-CRB
13                                              )
                                  Plaintiff,    )
14            vs.                               )
                                                )   STIPULATION TO MODIFY
15   NATIONAL FIRE INSURANCE OF                 )   BRIEFING AND HEARING
     HARTFORD,                                  )   SCHEDULE FOR MOTION FOR
16                                              )   JUDGMENT ON THE PLEADINGS
                                  Defendant.    )   ORDER
17                                              )
                                                )
18                                              )
                                                )
19
                                                )
20
21
22
23
24
25
     267021_2.docx--10/7/2020 2:43 PM                                       Stip to Change Schedule
26
              Case 3:20-cv-05840-CRB Document 19 Filed 10/08/20 Page 2 of 3




1             PURSUANT TO Civil Local Rule 6-2, Plaintiff Hurricane Electric, LLC
2    (“Hurricane”) and Defendant, National Fire Insurance of Hartford (“National Fire”).
3    request an Order changing the dates for the motion hearing and for filing Opposition
4    and Reply briefs for National Fire’s Motion for Judgment on the Pleadings by delaying
5    the dates by two weeks each.

6             1.        National Fire filed a Motion for Judgment on the Pleadings Partial on
     October 1, 2020, setting a hearing date of November 6, 2020 [Dkt. 15]. The date to file
7
     an Opposition is presently October 15, 2020 and the date to file a Reply is presently
8
     October 22, 2020.
9
              2.        In order to permit proper briefing on the Motion for Judgment on the
10
     Pleadings, the parties respectfully propose that Hurricane have until October 27, 2020
11   to file an Opposition to the Motion and National Fire have until November 3, 2020 to
12   file a Reply to that motion. The parties stipulate to change the hearing date to November
13   20, 2020
14            3.        This stipulation is supported by the Declaration of James Lowe.

15            4.        Accordingly, the parties stipulate and respectfully request, subject to the

16   Court’s approval, that Hurricane’s Opposition to National Fire’s Motion for Judgment
     on the Pleadings [Dkt 15] shall be filed by October 27, 2020, that National Fire’s Reply
17
     shall be filed by November 3, 2020, and that the hearing on the motion be set for
18
     November 13, 2020. The parties understand that the Court may adopt or modify the
19
     proposed schedule as needed.
20
21   IT IS SO STIPULATED.
22
      Dated: October 7, 2020                       GAUNTLETT & ASSOCIATES
23                                                 By: /s/ James A. Lowe
                                                   JAMES A. LOWE
24
                                                   David A. Gauntlett
25
     267021_2.docx--10/7/2020 2:43 PM                                                  Stip to Change Time
26
                                                      2
              Case 3:20-cv-05840-CRB Document 19 Filed 10/08/20 Page 3 of 3




1
                                            Attorneys for Plaintiff
2
                                            HURRICANE ELECTRIC, LLC.
3
4
      Dated: October 7, 2020                CNA COVERAGE LITIGATION GROUP
5
                                            By: /s/ Robert Christensen
6
                                            ROBERT CHRISTENSEN
7                                           Attorneys for Defendant NATIONAL FIRE
8                                           INSURANCE COMPANY OF HARTFORD
9
10   PURSUANT TO STIPULATION, IT IS SO ORDERED.
11
12           October 8, 2020
     Dated: ___________________                    By: ____________________________

13                                                       Charles R. Breyer
                                                   United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
     267021_2.docx--10/7/2020 2:43 PM                                             Stip to Change Time
26
                                               3
